UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7860


UNITED STATES OF AMERICA,

                      Plaintiff - Appellee,

          v.

SIDNEY DERROD EVANS, a/k/a Dooley,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:02-cr-00225-AWA-2)


Submitted:   December 13, 2012            Decided:   December 19, 2012


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Sidney Derrod Evans, Appellant Pro Se.   Darryl James Mitchell,
Assistant  United  States   Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Sidney Derrod Evans appeals the district court’s order

denying as moot his 18 U.S.C. § 3582(c)(2) (2006) motion for

reduction of sentence.              On appeal, we confine our review to the

issues raised in the appellant’s brief.                    See 4th Cir. R. 34(b).

Because Evans’ informal brief does not challenge the basis for

the district court’s disposition, Evans has forfeited appellate

review    of    the       court’s    order.         Accordingly,     we    affirm     the

district court’s order.               United States v. Evans, No. 2:02-cr-

00225-AWA-2 (E.D. Va. Oct. 3, 2012).

               To   the    extent    Evans        seeks   to   appeal     the   district

court’s July 18, 2003 judgment imposing a 331-month prison term

and its March 26, 2010 order granting his § 3582(c)(2) motion

and   reducing      his     sentence    to    295     months’    imprisonment, 1       his

notice of appeal is untimely.                 The notice was filed in October

2012, after the expiration of the ten-day period for appealing

the July 18 judgment, Fed. R. App. P. 4(b)(1)(A)(i) (2008), and

the fourteen-day period for appealing the March 26 order.                            Fed.

R. App. P. 4(b)(1)(A)(i) (2009); see United States v. Alvarez,

210   F.3d     309,   310     (5th     Cir.       2000)   (holding   that       a   § 3582

      1
       The district court clerk treated Evans’ notice of appeal
as seeking to appeal the district court’s October 3, 2012 order
denying as moot his § 3582(c)(2) motion, the court’s July 18
judgment, and the court’s March 26 order granting Evans’
§ 3582(c)(2) motion and reducing his sentence.



                                              2
proceeding is criminal in nature and that the Rule 4(b)(1)(A)

appeal period applies).        Accordingly, insofar as Evans seeks to

appeal the July 18 judgment and the March 26 order, we dismiss

his appeal as untimely. 2

            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




     2
       We note that the appeal period in a criminal case is not a
jurisdictional provision, but, rather, a claim-processing rule.
Bowles v. Russell, 551 U.S. 205, 209-14 (2007); United States v.
Urutyan, 564 F.3d 679, 685 (4th Cir. 2009).       Because Evans’
appeal of the July 18 judgment and the March 26 order is
inordinately late, and its consideration is not in the best
interest of judicial economy, we exercise our inherent power to
dismiss it.   United States v. Mitchell, 518 F.3d 740, 744, 750
(10th Cir. 2008).



                                     3